ROY, C.
Defendant was charged under indictment with escaping from an officer having him in custody on a charge of grand larceny. He was convicted by a jury and his punishment assessed at two years’ imprisonment in the penitentiary. No hill of exceptions was ever filed in the case.
The indictment, verdict, judgment and other portions of the record offered are all regular and sufficient. Finding no error therein, the judgment is affirmed.
Williams, C., concurs.
PER CURIAM.
The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All of the judges concur.